DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On pages 6-8 of the Applicant’s Response, Applicant argues that Rhyu does not disclose secondary content which complements (and not replaces) the primary content. 
The Examiner agrees that Rhyu teaches replacing the primary content with alternate content. Specifically, Rhyu discloses a broadcast receiving apparatus determining that a current program may be replaced with alternate content designated by the DASH MPD and displaying the existence of alternate content so that the user may select the alternate content on an as-needed basis. The alternate content is relatively-high-quality content with respect to the same content. For example, a user viewing a drama may receive guidance indicating the availability of reception of the same drama in a higher-quality video. The user can select the guidance and view the same content seamlessly ([0029]-[0030]). Thus, it is clear that Rhyu teaches secondary content (i.e., higher-quality video content) which “complements” the primary content (i.e., initial video content). 
In addition, Rhyu further discloses a Media Presentation Description (MPD) defined in the DASH (Dynamic Adaptive Streaming over HTTP) standard through a broadcast channel. An alternate data descriptor referenced as “alternate_media_component_data_descriptor” is disclosed in the MPD. When various media components are included in media data designated by the MPD, suitable media 
an Elementary Stream (ES) to be replaced. The MPD is the compressed (gzip) data of an MPD for content including a media component replacing the ES of the corresponding program. ([0045]-[0047]). Moreover, the Applicant’s own specification discloses the replacement of an elementary stream included in the primary media stream with a elementary stream of the complementary stream, wherein an elementary stream may be video, audio, data or other (see Published Application [0028]-[0031], [0114]). Therefore, the teachings of Rhyu are consistent with Applicant’s own disclosure.
Lastly, the Examiner notes that “complement” is defined as “something that fills up, completes, or makes better or perfect” (see https://www.merriam-webster.com/dictionary/complement). That is, one of ordinary skill in the art would recognize that the higher-quality video content “makes better or perfect” the initial lower-quality video content received by the user. Additionally, the claim merely recites secondary content complements the primary content, however the claim does not specifically disclose how the secondary content complements the primary content. 
	On pages 8-9 of the Applicant’s Response, Applicant argues Oz does not disclose “wherein the construction metadata is formed by a PID replacement table”.
	The Examiner respectfully disagrees because Oz discloses a system for triggering media stream modifications and for modifying media stream accordingly. In particular, Figure 3 illustrates a scenario in which single modification information or even multiple modification information may be characterized by a unique PID. The unique [PID] of the modification information can require PID re-mapping of media streams as some media streams may be compressed and assigned a PID by entities that are not 
	That is, the program table map 130 includes a list of programs and their corresponding PIDs. Meanwhile, the program map table 132 provides stores a lists of streams that belong to each program and their content including video, audio, data and modification information and corresponding PID information. In other words, the program map table includes splicing and modification information with corresponding PIDs to be included the program stream of the program table map. Thus, one of ordinary skill in the art would recognize that the program map table provides a PID replacement table. Moreover, the claims do not explicitly disclose what a PID replacement table includes or consists of or even how it is used. The claim merely recites construction metadata in the form of a PID replacement table, however this does not preclude a program map table including splicing and modification information with corresponding PIDs.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 10-11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyu et  al. (US Pub. 2013/0291040) in view of Casagrande (US Pub. 2009/0129747) and in further view of Cole et al. (US Pub. 2016/0253809), herein referenced as Rhyu, Casagrande, and Cole, respectively.
Regarding claim 1, Rhyu discloses “A method of pre-processing a primary media stream for a user device … the method comprising: 
accessing the primary media stream, the primary media stream representing primary content ([0063], [0072], Fig. 2, i.e., the broadcast stream is received); 
accessing a complementary stream, the complementary stream representing secondary content which complements the primary content ([0065], [0072], Fig. 2, i.e., accessing a URL related to the MPD to obtain data of ESs from communication network); 
… construction metadata which relates one or more parts of the complementary stream to the primary media stream.” ([0077]-[0078], Fig. 2, i.e., the broadcast receiving apparatus inputs the ESs to the respective media decoders and displays the broadcast program based on the MPD).

Casagrande teaches the technique of providing a user device comprising a stream parser for parsing the primary media stream ([0032], Fig. 3, i.e., the user device includes a parsing module 308). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a user device comprising a stream parser for parsing the primary media stream as taught by Casagrande to improve the broadcast reception system of Rhyu for the predictable result of extracting meaningful data from the media stream.
The combination fails to explicitly disclose multiplexing the primary media stream and the complementary stream to generate a constructed media stream.
Cole teaches the technique of multiplexing the primary media stream and the complementary stream to generate a constructed media stream ([0125], [0157], [0182], i.e., auxiliary content stream is multiplexed with the content stream, wherein information included in the UV map so that the content in a single auxiliary frame can be combined with in the primary frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of multiplexing the primary media stream and the complementary stream to generate a constructed media stream as taught by Cole to improve the broadcast reception system of Rhyu for the predictable result of transmitting a number of streams using a single medium thus increasing efficiency. 
Regarding claim 3, Rhyu discloses “wherein the construction metadata is indicative of at least one of: an inclusion of an elementary stream from the 
Regarding claim 6, Rhyu discloses “wherein accessing the complementary stream comprises: identifying the primary media stream; based on the primary media stream having been identified, resolving a resource location at which the complementary stream is accessible; and accessing the complementary stream from the resource location.” ([0029]-[0030], [0068]-[0069], [0072], [0075], Fig. 2, i.e., the current broadcast is identified and alternate content is identified as being available and provided).
Regarding claim 7, Rhyu discloses “wherein identifying the primary media stream is based on at least one of: an IP multicast address of the primary media stream; an URL at which the primary media stream is accessed; a frequency at which the primary media stream is accessed; an identifier provided with the primary media stream; a filename of the primary media stream; and a hash value calculated at least in part from the primary media stream.” ([0029]-[0030], [0068]-[0069], [0072], [0075], Fig. 2, i.e., the current broadcast is identified such that the user can continuously view the same content seamlessly).
claim 10, Rhyu discloses “wherein said resolving is performed by a software application which is running on a processor system of the user device and which is associated with the primary media stream.” ([0029]-[0030], [0068]-[0069], [0072], [0075], Figs. 2, 7, i.e., software application running on broadcast receiving apparatus).
Regarding claim 11, Rhyu discloses “A non-transitory computer-readable medium comprising a computer program, the computer program comprising instructions for causing a processor system to perform the method according to claim 1.” ([0029]-[0030], [0068]-[0069], [0072], [0075], [0105], Figs. 2, 6-7).
Regarding claim 13, Rhyu discloses “A stream modifier for pre-processing a primary media stream for a user device (Figs. 2, 7) … the stream modifier comprising: 
a first input interface configured for accessing the primary media stream, the primary media stream representing primary content ([0063], [0072], Fig. 2, i.e., the broadcast stream is received); 
a second input interface configured for accessing a complementary stream, the complementary stream representing secondary content which complements the primary content ([0065], [0072], Fig. 2, i.e., accessing a URL related to the MPD to obtain data of ESs from communication network); 
a processor configured for … construction metadata which relates one or more parts of the complementary stream to the primary media stream.” ([0077]-[0078], Fig. 2, i.e., the broadcast receiving apparatus inputs the ESs to the respective media decoders and displays the broadcast program).

Casagrande teaches the technique of providing a user device comprising a stream parser for parsing the primary media stream ([0032], Fig. 3, i.e., the user device includes a parsing module 308). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a user device comprising a stream parser for parsing the primary media stream as taught by Casagrande to improve the broadcast reception system of Rhyu for the predictable result of extracting meaningful data from the media stream.
The combination fails to explicitly disclose a processor configured for multiplexing the primary media stream and the complementary stream to generate a constructed media stream.
Cole teaches the technique of providing a processor configured for multiplexing the primary media stream and the complementary stream to generate a constructed media stream ([0125], [0157], [0182], i.e., auxiliary content stream is multiplexed with the content stream, wherein information included in the UV map so that the content in a single auxiliary frame can be combined with in the primary frame). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing a processor configured for multiplexing the primary media stream and the complementary stream to generate a constructed media stream as taught by Cole to improve the broadcast reception system of Rhyu for the predictable result of transmitting a number of streams using a single medium thus increasing efficiency. 
claim 14, Rhyu discloses “wherein the user device comprises the stream modifier according to claim 13.” ([0014], [0029]-[0030], [0045], [0047], Fig. 7).

Claims 2, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of Casagrande, Cole, and in further view of Tanaka et al. (US Pub. 2017/0048560), herein referenced as Tanaka.
Regarding claim 2, the combination fails to explicitly disclose “wherein the constructed media stream which is parsable by the stream parser of the user device.”
Tanaka teaches the technique of providing wherein the constructed media stream which is parsable by the stream parser of the user device ([0040]-[0044], Fig. 5, i.e., receiving unit passing stream to parsing unit). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the constructed media stream which is parsable by the stream parser of the user device as taught by Rhyu to improve the broadcast reception system of Rhyu for the predictable result of extracting stream components for processing. 
Regarding claim 16, Rhyu discloses “wherein the primary media stream, the complementary stream and the constructed media stream are MPEG Transport Streams.” ([0013], [0032], [0063]-[0064], [0069], i.e., MPEG-2).

Claims 4, 12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of Casagrande, Cole, and in further view of Oz et al. (US Pat. 9,219,930), herein referenced as Oz.
claim 4, the combination fails to explicitly disclose “wherein the construction metadata is formed by a PID replacement table.”
Oz teaches the technique of providing wherein the construction metadata is formed by a PID replacement table (Col. 9 lines 31-49, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the construction metadata is formed by a PID replacement table as taught by Oz to improve the broadcast reception system of Rhyu for the predictable result of providing a correspondence for replacing media stream contents. 
Regarding claim 12, claim 12 is interpreted and thus rejected for the same reasons set forth above in the rejection of claim 1. In addition, claim 12 recites the additional limitation of “wherein the construction metadata is formed by a PID replacement table.”
The combination fails to disclose “wherein the construction metadata is formed by a PID replacement table.”
Oz teaches the technique of providing wherein the construction metadata is formed by a PID replacement table (Col. 9 lines 31-49, Fig. 3). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the construction metadata is formed by a PID replacement table as taught by Oz to improve the broadcast reception system of Rhyu for the predictable result of providing a correspondence for replacing media stream contents. 
claim 15, the combination fails to disclose “wherein the stream parser comprises the stream modifier.”
Oz teaches the technique of providing wherein the stream parser (i.e. stream modifier 20) comprises the stream modifier (Fig. 1A, i.e., stream processor for stream modifications). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the stream parser comprises the stream modifier as taught by Oz to improve the broadcast reception system of Rhyu for the predictable result of controlling the modification process in a unified unit.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of Casagrande, Cole, and in further view of Joshi et al. (US Pub. 2012/0262539), herein referenced as Joshi.
Regarding claim 5, the combination fails to explicitly disclose “wherein the construction metadata is comprised in the complementary stream, and wherein the method further comprises accessing the construction metadata in the complementary stream.”
	Joshi teaches the technique of providing construction metadata is comprised in the complementary stream, and wherein the method further comprises accessing the construction metadata in the complementary stream ([0008], i.e. audio-video stream and metadata may be sent in separate streams). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing construction metadata is comprised in the . 

Claims 8, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of Casagrande, Cole, and in further view of Yang et al. (US Pub. 2018/0070152), herein referenced as Yang.
Regarding claim 8, the combination fails to explicitly disclose “wherein the resource location is a WebSocket URL, and wherein accessing comprises setting up a WebSocket connection and receiving the complementary stream via the WebSocket connection.”
Yang teaches the technique of providing wherein the resource location is a WebSocket URL, and wherein accessing comprises setting up a WebSocket connection and receiving the complementary stream via the WebSocket connection ([0572], [0578], [0580], [0664]-[0666]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the resource location is a WebSocket URL, and wherein accessing comprises setting up a WebSocket connection and receiving the complementary stream via the WebSocket connection as taught by Yang to improve the broadcast reception system of Rhyu for the predictable result of providing a continuous connection between client server allowing data to be transmitted at any time efficiently.
claim 17, the combination fails to disclose “wherein the application is a Hybrid Broadcast Broadband TV application.”
Yang teaches the technique of providing wherein the application is a Hybrid Broadcast Broadband TV application ([0076], [0139], [0158], [0202], [0387]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein the application is a Hybrid Broadcast Broadband TV application as taught by Yang to improve the broadcast reception system of Rhyu for the predictable result of providing user with a variety of services with a broader range of content. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Rhyu in view of Casagrande, Cole, and in further view of Sparks et al. (US Pub. 2010/0030914), herein referenced as Sparks.
Regarding claim 9, the combination fails to explicitly disclose “wherein said resolving the resource location comprises querying a DNS SRV.”
Sparks teaches the technique of providing wherein said resolving the resource location comprises querying a DNS SRV ([0006], [0045], [0049], Fig. 1A, i.e., DNS SRV query). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply the technique of providing wherein said resolving the resource location comprises querying a DNS SRV as taught by Sparks to improve the broadcast reception system of Rhyu for the predictable result of identifying computers that host specific services.	

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Q Huerta whose telephone number is (571)270-3582.  The examiner can normally be reached on M-F 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 22, 2021